Filed 3/29/22 P. v. Ruiz CA2/6
Opinion following transfer from Supreme Court
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


THE PEOPLE,                                                            2d Crim. No. B307717
                                                                    (Super. Ct. No. 2014011115)
     Plaintiff and Respondent,                                           (Ventura County)

v.
                                                                      OPINION ON REMAND
FRANK RUIZ,

     Defendant and Appellant.


       Frank Ruiz appeals from the judgment entered after the
trial court resentenced him upon remand by this court. In our
original opinion (People v. Ruiz (Feb. 10, 2020, B291732) [nonpub.
opn.] (Ruiz I)), we directed the trial court to exercise its discretion
whether to strike a prior serious felony conviction and a firearm-
use enhancement.1 On remand, the trial court refused to strike
either. A second appeal followed. In People v. Ruiz (October 19,
2021, B307717) [nonpub. opn.] (Ruiz II), we stayed execution of a
five-year gang enhancement and affirmed the judgment as so

         1   We take judicial notice of the record on appeal in Ruiz I.
modified. The California Supreme Court granted review and
transferred the matter back to us “with directions to vacate [our]
decision and reconsider the cause in light of Assembly Bi1l No.
518 [(A.B. 518)] (Stats. 2021, ch. 441).” Appellant has filed a
supplemental brief in which he claims the matter must be
remanded to the trial court for resentencing not only in light of
A.B. 518, but also Senate Bill No. 567 (S.B. 567) (Stats. 2021, ch.
731).
       We vacate our decision in Ruiz II. In this third opinion, we
reject appellant’s claims that (1) the trial court abused its
discretion in refusing to strike the prior serious felony conviction
and firearm-use enhancement, and (2) the cause must be
remanded to the trial court for resentencing in light of A.B. 518.
But we vacate the sentence and remand the cause for
resentencing in light of S.B. 567. We accept the Attorney
General’s concession that the trial court erroneously imposed a
five-year gang enhancement pursuant to Penal Code section
186.22, subdivision (b)(1)(B).2 In all other respects, we affirm.
                         Procedural History
       A jury convicted appellant of actively participating in a
criminal street gang (count 1 - Pen. Code, § 186.22, subd. (a)) and
assault with a firearm (count 2 - § 245, subd. (a)(2)). As to the
second count, the jury found true allegations that appellant had
personally used a firearm (§ 12022.5, subd. (a)) and had
committed the offense for the benefit of a criminal street gang
(§ 186.22, subd. (b)(1)(B)). Appellant admitted one prior serious
felony conviction (§ 667, subd. (a)(1)), one prior prison term
(§ 667.5, subd. (b)), and one prior “strike” within the meaning of

      All statutory references are to the Penal Code unless
      2

otherwise stated.



                                 2
California’s “Three Strikes” law (§§ 667, subds. (b)-(i), 1170.12,
subds. (a)-(d)).
       The trial court sentenced appellant on count 1 – actively
participating in a criminal street gang – but stayed execution of
the sentence pursuant to section 654. As to count 2 – assault
with a firearm – the court imposed the following sentence: the
upper term of four years, doubled to eight years because of the
strike; plus five years for the gang enhancement; plus the upper
term of 10 years for the firearm-use enhancement; plus five years
for the prior serious felony conviction; plus one year for the prior
prison term. Pursuant to section 654, the court stayed execution
of the 10-year sentence for the firearm-use enhancement and the
one-year sentence for the prior prison term. The aggregate
unstayed sentence was 18 years.
       In the first appeal, we reversed the conviction on count 1
for insufficiency of the evidence. As to the conviction for assault
with a firearm (count 2), on our own motion we vacated the trial
court’s unauthorized section 654 stay of execution of the 10-year
consecutive sentence for the firearm-use enhancement. This
increased appellant’s aggregate unstayed sentence from 18 years
to 28 years. In the disposition we stated: “The matter is
remanded to the trial court with directions to exercise its
discretion whether to strike the prior serious felony conviction in
furtherance of justice. (§§ 667, subd. (a)(1), 1385.) The trial court
may also consider whether to exercise its discretion to strike the
firearm-use enhancement ‘in the interest of justice pursuant to
Section 1385.’ (§ 12022.5, subd. (c).)” In all other respects, we
affirmed the judgment.
       On remand, the trial court resentenced appellant to prison
for 28 years. It refused to strike the prior serious felony




                                 3
conviction or the firearm-use enhancement. It explained, “The
reason the Court is not inclined to strike either is that special
allegation number 2 [the firearm-use enhancement] is the exact
conduct that the defendant was sentenced to prison for in 2002.”
According to the probation report, in 2002 appellant pleaded
guilty to assault with a firearm and admitted enhancement
allegations that he had personally inflicted great bodily injury,
personally used a firearm, and committed the offense for the
benefit of a criminal street gang. This is the prior strike. He was
sentenced to prison for eight years. The probation report said
that appellant and a companion had an argument with “three
victims.” Appellant “removed a handgun and fired two shots,
hitting one of the victims.”
       The trial court observed, “[Appellant] was released from
prison less than four years before the present offense and was
discharged from parole less than one month prior to this offense
whe[re] his conduct was essentially the same.”
       The court declined to impose less than the upper term of 10
years for the firearm-use enhancement. The court said, “Factors
in aggravation justify that particular term. His prior convictions
are numerous, . . . [and] he poses a serious danger to society . . . .”
                                 Facts
       The facts are taken from our first unpublished opinion.
(Ruiz I, supra, slip opn. at pp. 3-4.)
       “One night in October 2013, [R.M. (victim)] and his
girlfriend, [J.M], drove to Vons to buy baby supplies. [J.M.]
entered the store while [victim] remained by the vehicle in the
parking lot. A young, skinny man approached [victim] and
asked, ‘[W]here you from?’ [Victim] replied, ‘I ain’t from nowhere,
where you from?’ The man said he was from ‘Southside’ or ‘Sur




                                  4
Town.’ The man ‘tried to sucker punch’ [victim] and ‘barely
misse[d]’ him.
       “[Victim] chased the man, who was not armed. He heard
[his girlfriend] call out that someone had a gun. [Victim]
suddenly saw a bigger, older man about 15 feet away and ‘could
hear him try to cock [the gun], but he couldn’t.’ [Victim] ‘started
running.’ ‘He was zig-zagging in an attempt not to get shot.’ He
heard one shot fired. The bullet did not strike him.
       “[Witness E.W.] testified that he had seen] the bigger, older
man chase [victim]. The man shot once at [victim]. He ‘was
definitely trying to hit [him].’ ‘He was aiming directly at [him].’
It was not ‘a warning shot.’ The shooter and his companions ran
to a car, entered it, and drove away ‘at a high rate of speed.’
       “The shooter was identified as appellant. He was a long-
time member of the Sur Town Chiques (Sur Town) criminal
street gang. His gang moniker was ‘Villain.’ The trial court took
judicial notice before the jury that in 2002 appellant had been
convicted ‘of a violent felony for the benefit of the Sur Town
criminal street gang against a victim who [was] a documented
member of the Colonia Chiques criminal street gang.’ [Footnote
omitted.] A gang expert opined that appellant was still a
member of Sur Town at the time of the October 2013 Vons
parking-lot shooting.
       “The skinny, younger man who threw the punch at [victim]
was identified as [J.H.]. A gang expert opined that [J.H.] ‘was a
Sur Town gang member . . . .’
       “A police officer found a spent shell casing in the Vons
parking lot. The shell casing had been ejected from the same 9-
millimeter pistol that had been used in four other gang shootings.




                                 5
       “In response to the prosecutor’s hypothetical question
incorporating the facts of the Vons parking-lot shooting, a gang
expert opined that it had been committed for the benefit of a
criminal street gang.”
                        No Abuse of Discretion
       The trial court had discretion whether to strike the prior
serious felony conviction and the firearm-use enhancement. We
review its refusal to strike them for abuse of discretion. (People
v. Carmony (2004) 33 Cal.4th 367, 373, 375.) “In reviewing for
abuse of discretion, we are guided by two fundamental precepts.
First, ‘“[t]he burden is on the party attacking the sentence to
clearly show that the sentencing decision was irrational or
arbitrary. [Citation.] In the absence of such a showing, the trial
court is presumed to have acted to achieve legitimate sentencing
objectives, and its discretionary determination to impose a
particular sentence will not be set aside on review.”’ [Citations.]
Second, a ‘“decision will not be reversed merely because
reasonable people might disagree. ‘An appellate tribunal is
neither authorized nor warranted in substituting its judgment for
the judgment of the trial judge.’”’” (Id. at pp. 376-377.)
       For several reasons, appellant contends that the trial court
abused its discretion. First, “there would be no reason not to
strike the firearm use enhancement on remand, since it originally
had stayed sentence based on the same course of conduct as the
principal charge,” i.e., assault with a firearm. Appellant is
referring to the following statements by the trial court at the
time of the original sentencing: “[T]here would seem to be some
logic in [section] 654 applying to the special allegation for
personal use of a firearm when the principal offense is assault
with a firearm.” “[I]t [the 10-year term imposed for the firearm




                                6
enhancement] is stayed . . . pursuant to Penal Code section 654
because [the firearm use] is part of the same course of conduct as
the principal charge.”
       The trial court did not abuse its discretion by refusing to
strike the firearm-use enhancement merely because the use of
the firearm was part of the same course of conduct as the
underlying offense of assault with a firearm. If this constituted
an abuse of discretion, a firearm-use allegation could never be
imposed when the underlying offense is assault with a firearm.
The prohibition would conflict with section 12022.5, subdivision
(d), which states, “[T]he additional term provided by this section
shall be imposed for any violation of Section 245 [aggravated
assault] if a firearm is used . . . .”
       The second reason why the trial court allegedly abused its
discretion is that appellant’s “lengthy” aggregate sentence of 28
years “was not justified on the facts.” Since we are staying
execution of the five-year term imposed pursuant to section
186.22, subdivision (b)(1)(B), his unstayed aggregate sentence is
actually 23 years, not 28 years. Appellant notes that in 2002 he
was sentenced to only eight years for assault with a firearm upon
three victims and infliction of great bodily injury upon one victim.
Appellant complains, “In the instant case, with no victim hit, and
thus no great bodily injury enhancement alleged, he received a
[23] year term, [15] years greater than the prior offense.” That
appellant received a lenient sentence in 2002 does not mean that
the trial court abused its discretion in imposing a substantially
longer sentence for the present offense. The longer sentence was
justified because of his recidivism. Appellant “recognizes that an
additional four years was attributable to the strike, with five
years for the prior serious felony conviction.”




                                 7
       As his third reason for claiming an abuse of discretion,
appellant alleges that the trial court “was punishing [him]
because of the ‘same conduct’ from the 2002 case” even though
“he had served his time on that case[] and was penalized for that
prior conviction by reason of the strike allegation which doubled
his sentence on the underlying charge, and because of the prior
serious felony conviction under section 667, subdivision (a).”
Therefore, “the aggravated 10-year term for the firearm
enhancement was not justified.” The trial court did not punish
appellant for his conduct in 2002. The court was entitled to take
into account the similarity between the 2002 offense and the
present offense. The similarity and violence of the offenses show
that he made no rehabilitative progress during his imprisonment
and parole for the prior offense. They also show, as the court
found, “that he poses a serious danger to society.”
       Finally, appellant contends that the trial court abused its
discretion in not striking the prior serious felony conviction
because, while on parole from September 7, 2009 to August 13,
2013, he “remained crime free” although “he had two parole
violations.” The four-year parole period was not “a crime-free
cleansing period of rehabilitation” because he committed the
present offense in October 2013, two months after his discharge
from parole. (People v. Humphrey (1997) 58 Cal.App.4th 809,
813.)
       The probation report for the present offense aptly
summarizes appellant’s situation: “Before the Court is a 36-year-
old male who has amassed a substantial criminal record dating
back to the age of 13. Despite being afforded numerous
opportunities both as a juvenile and adult to remain in the
community, [appellant] continued to make poor choices. As a




                                8
result, in 2002 he was sentenced to prison for a period of eight
years. The prison sentence[,] however, did not thwart [appellant]
from future criminal acts as indicative of the present offense. It
appears [appellant] has a predilection for violent behavior . . . .
[Appellant’s] conduct clearly depicts his volatile nature and his
blatant disregard for human life. . . . [Appellant] poses a threat
to the community . . . .”
                       Violation of Section 1170.1
       Section 1170.1, subdivision (f) provides, “When two or more
enhancements may be imposed for being armed with or using a
dangerous or deadly weapon or a firearm in the commission of a
single offense, only the greatest of those enhancements shall be
imposed for that offense.” Appellant claims, and the Attorney
General concedes, that the trial court violated this provision by
“impos[ing] two different sentence enhancements for the assault
with a firearm, one under section 12022.5(a) [personal use of a
firearm – 10 years], and the other under section 186.22,
subdivision (b)(1)(B) [felony committed for the benefit of a
criminal street gang – 5 years].”
       We agree. Section 186.22, subdivision (b)(1)(B) provides, “If
the [underlying] felony is a serious felony, as defined in
subdivision (c) of Section 1192.7, the person shall be punished by
an additional term of five years.” Appellant’s “crime qualifies as
a serious felony solely because it involved a firearm. The crime
fell under subdivision (c)(8) of section 1192.7, which applies to
‘any felony in which the defendant personally uses a firearm’
(id., subd. (c)(8)), or subdivision (c)(23), which applies to ‘any
felony in which the defendant personally used a dangerous or
deadly weapon’ (§ 1192.7, subd. (c)(23)), or subdivision (c)(31),
which applies to ‘assault with a deadly weapon, firearm,




                                 9
machinegun, assault weapon, or semiautomatic firearm’
[citation]. These three provisions constitute the sole bases under
which [appellant’s] conduct . . . would be a serious felony, and
they all clearly implicate the use of a firearm.” (People v. Le
(2015) 61 Cal.4th 416, 425.) “Therefore, . . . [appellant’s] section
186.22[(b)(1)(B)] gang enhancement . . . is an enhancement
‘imposed for being armed with or using . . . a firearm.’ (§ 1170.1,
subd. (f).) Under section 1170.1, subdivision (f), the underlying
felony, based on section 245, subdivision [(a)(2)], could not be
enhanced for use of a firearm both under section 12022.5,
subdivision (a), and section 186.22, subdivision (b)(1).
Rather, section 1170.1 required that only the greater of the two
enhancements—in this case, the enhancement under section
12022.5—could be imposed.” (Id. at p. 425.)
       Unlike section 186.22, subdivision (b)(1)(B), section 186.22,
subdivision (b)(1)(A) does not require that the underlying felony
be a serious felony. Section 186.22, subdivision (b)(1)(A)
provides, “Except as provided in subparagraph (B) and (C), the
person shall be punished by an additional term of two, three, or
four years at the court’s discretion.” But appellant’s sentence
cannot be enhanced under subdivision (b)(1)(A). “[B]ecause
subdivision (b)(1)(A) unambiguously excludes serious and violent
felonies, that enhancement may not be appended to a serious . . .
felony” such as assault with a firearm. (People v. Francis (2017)
16 Cal.App.5th 876, 882.)
                      A.B. 518 Is Inapplicable
       A.B. 518 became effective January 1, 2022. It amended
section 654. Before the amendment, former section 654 provided,
“An act or omission that is punishable in different ways by
different provisions of law shall be punished under the provision




                                10
that provides for the longest potential term of imprisonment . . . .”
(Italics added.) As amended, section 654 provides, “An act or
omission that is punishable in different ways by different
provisions of law may be punished under either of such
provisions . . . .” (Stats. 2021, ch. 441, § 1, italics added.)
       In his supplemental brief appellant claims, “[T]his matter
requires a remand to the trial court to enable that court to
exercise its discretion[] [pursuant to amended section 654] to stay
sentence on the greater enhancement [the 10-year enhancement
under section 12022.5, subdivision (a)], rather than the lesser
enhancement [the five-year enhancement under section 186.22,
subdivision (b)(1)(B)] . . . .”
       The People concede that, if amended section 654 applies
here, it applies retroactively because appellant’s judgment of
conviction was not final when the amendment became effective.
(In re Estrada (1965) 63 Cal.2d 740.) But section 654 does not
apply here. We are not staying the five-year enhancement
pursuant to section 654. We are staying it pursuant to section
1170.1, subdivision (f), which provides, “When two or more
enhancements may be imposed for being armed with or using a
dangerous or deadly weapon or a firearm in the commission of a
single offense, only the greatest of those enhancements shall be
imposed for that offense.” Where a specific statute such as
section 1170.1, subdivision (f) applies, “recourse to section 654
will be unnecessary because a specific statute prevails over a
more general one relating to the same subject. [Citation.] The
court should simply apply the answer found in the specific
statute[] and not consider the more general section 654.” (People
v. Ahmed (2011) 53 Cal.4th 156, 163.)




                                 11
                   S.B. 567 Requires Resentencing
                  on the Firearm-Use Enhancement
       Appellant argues that, as to the trial court’s imposition of
the upper 10-year term for the firearm-use enhancement,
“remand is required for a new sentencing hearing” pursuant to
S.B. 567. Effective January 1, 2022, S.B. 567 amended section
1170. Before the amendment, former section 1170, subdivision
(b) provided, “When a judgment of imprisonment is to be imposed
and the statute specifies three possible terms, the choice of the
appropriate term shall rest within the sound discretion of the
court.” Amended section 1170, subdivision (b)(1) provides that
“the court shall, in its sound discretion, order imposition of a
sentence not to exceed the middle term, except as otherwise
provided in paragraph (2).” (Stats. 2021, ch. 731, § 1.3.)
Paragraph (2) of amended section 1170, subdivision (b) provides,
“The court may impose a sentence exceeding the middle term
only when there are circumstances in aggravation of the crime
that justify the imposition of a term of imprisonment exceeding
the middle term, and the facts underlying those circumstances
have been stipulated to by the defendant, or have been found true
beyond a reasonable doubt at trial by the jury or by the judge in a
court trial.” “The People correctly concede the amended version
of section 1170, subdivision (b) . . . applies retroactively in this
case as an ameliorative change in the law applicable to all
nonfinal convictions on appeal.” (People v. Flores (2022) 73
Cal.App.5th 1032, 1039.)
       In selecting the upper term for the firearm-use
enhancement, the trial court relied on two aggravating factors:
“[(1) Appellant’s] prior convictions are numerous, pursuant to




                                12
Rule 4.421[(b)(2) of the California Rules of Court],”3 and (2) “he
poses a serious danger to society [pursuant to] Rule 4.421[(b)(1)].”
In their supplemental brief on S.B. 567, the People rely only on
the first factor in arguing that remand is unnecessary. 4
       Rule 4.421(b)(2) provides that circumstances in aggravation
include that “[t]he defendant’s prior convictions as an adult or
sustained petitions in juvenile delinquency proceedings are
numerous or of increasing seriousness.” Appellant argues:
“[T]he use of his prior convictions to impose the aggravated [four-
year] term on the underlying offense [assault with a firearm] was
an exception to the requirement that a factor in aggravation had
to be admitted by the defendant or found true by the jury beyond
a reasonable doubt under amended section 1170, subdivision (b).
However, imposition of the aggravated term on the section
12022.5 subdivision (a) [firearm-use] enhancement violated the
prohibition against dual use” of the same fact “‘to impose an
upper term on a base count and an upper term for the
enhancement. [Citation.]’ [Citation.] Therefore, appellant’s
prior convictions could not be used to impose the upper term on
that enhancement.” We disagree. “[T]he dual use of a fact or
facts to aggravate both a base term and the sentence on an
enhancement is not prohibited.” (People v. Moberly (2009) 176


      3   All references to rules are to the California Rules of Court.
      4  The People contend: “Remand is not necessary because
the trial court was permitted to rely upon appellant’s prior
convictions as an aggravating factor to justify imposition of [the]
upper term[]. Under newly added section 1170, subdivision
(b)(3), the sentencing court may rely upon certified records of a
defendant’s prior conviction in selecting the sentence to impose
without submitting the prior conviction to a jury.”



                                   13
Cal.App.4th 1191, 1198, cited with approval in People v. Chism
(2014) 58 Cal.4th 1266, 1336.)
       There is another impediment that precludes the use of his
prior convictions (except the 2002 strike) as an aggravating
circumstance. The impediment is the requirement of a certified
record of conviction. Section 1170, subdivision (b)(3), provides,
“[T]he court may consider the defendant’s prior convictions in
determining sentencing based on a certified record of conviction
without submitting the prior convictions to a jury.” (Italics
added.) Thus, if a prior conviction has not been found true by the
trier of fact and has not been admitted by the defendant, under
S.B. 567 the court may consider it only if presented with a
certified copy of the record of conviction. (See Evid. Code, §§
452.5, subd. (b)(1); 1530, subd. (a)(2).) “[C]ertified records of
conviction fall within the definition of official records contained in
Evidence Code section 1280 (the official records exception to the
hearsay rule), and are per se admissible as such. Moreover,
a certified official record of conviction is admissible to prove not
only the fact of a conviction, but also that the offense reflected in
the record occurred.” (People v. Duran (2002) 97 Cal.App.4th
1448, 1461.) Before the enactment of S.B. 567, courts generally
relied on the probation report in determining the defendant’s
record of prior uncharged convictions. S.B. 567 does not permit
reliance on the probation report for this purpose.
       Appellant has one prior felony conviction – the 2002 strike.
All of his other prior convictions are misdemeanors. 5 Thus, when



      5 The misdemeanor convictions are listed in the People’s
opposition to appellant’s motion to dismiss the 2002 strike. They
are as follows:



                                 14
the trial court stated that appellant’s “prior convictions are
numerous,” it must have been referring to the 2002 strike and
the misdemeanor convictions. We have reviewed the record on
appeal in Ruiz I and Ruiz II. The only certified record of
conviction pertains to the 2002 strike. There was no need to
submit certified records of the misdemeanor convictions because
the People were not required to prove these convictions.
Accordingly, under S.B. 567 the trial court’s consideration of the
misdemeanor convictions was improper. It follows that the trial
court’s reliance on the first aggravating factor – appellant’s
“numerous” prior convictions – was also improper.
      As justification for imposing the upper 10-year term for the
firearm-use enhancement, we are left with the second
aggravating factor – appellant “poses a serious danger to society.”
Rule 4.421(b)(1) provides that circumstances in aggravation
include that “[t]he defendant has engaged in violent conduct that
indicates a serious danger to society.” This factor alone could
warrant imposition of the upper term. (People v. Osband (1996)

      1. 5/6/2000 – Vehicle Code section 20002(a) – failure to
         immediately stop after a traffic accident resulting only
         in damage to property.
      2. 7/30/2000 – Vehicle Code section 14601.5(a) – driving
         while driver’s license is suspended or revoked.
      3. 8/17/2000 – another violation of Vehicle Code section
         14601.5(a).
      4. 1/20/2001 – Business & Professions Code section
         25662(a) – possession of alcoholic beverage by a minor in
         a public place.
      5. 8/16/2001 – Penal Code section 148.9 – falsely
         identifying oneself to a peace officer.
      6. 10/31/2001 – Vehicle Code section 12500(a) – driving a
         motor vehicle without a valid driver’s license.



                                15
13 Cal.4th 622, 728 [“Only a single aggravating factor is required
to impose the upper term”].)
       Appellant contends that the aggravating circumstance that
“he posed a serious danger to society . . . under amended section
1170, subdivision (b)(2) . . . has to have been stipulated to by the
defendant, or found true by the jury or by the judge in a court
trial.” Appellant misinterprets the amendment. “[T]he facts
underlying [the aggravating] circumstances[, not the aggravating
circumstances themselves, must] have been stipulated to by the
defendant, or have been found true beyond a reasonable doubt at
trial by the jury or by the judge in a court trial.” (Amended
§ 1170, subd. (b)(2), italics added.)
       Here, the trial court concluded that appellant poses a
serious danger to society without specifying the facts underlying
this aggravating circumstance. Whatever those facts were,
appellant must have stipulated to them or the trier of fact must
have found them true beyond a reasonable doubt. (Amended §
1170, subd. (b)(2).) Remand is necessary so that the trial court
may resentence appellant on the firearm-use enhancement in
accordance with S.B. 567’s amendment of section 1170,
subdivision (b).
                               Disposition
       Our prior decision in Ruiz II is vacated. The sentence
previously imposed by the trial court on remand is also vacated.
The matter is remanded to the trial court for resentencing
pursuant to section 1170, subdivision (b) as amended by S.B. 567,
and section 1170.1, subdivision (f) as explained ante, at pages 9-
10. The trial court shall prepare an amended abstract of
judgment and send a certified copy to the Department of
Corrections and Rehabilitation.




                                16
     NOT TO BE PUBLISHED.



                                 YEGAN, Acting P. J.

We concur:


             PERREN, J.


             TANGEMAN, J.




                            17
                    David R. Worley, Judge

               Superior Court County of Ventura

               ______________________________

     Susan S. Bauguess, under appointment by the Court of
Appeal for Defendant and Appellant.

      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Senior
Assistant Attorney General, Noah P. Hill, Supervising Deputy
Attorney General, Stephanie C. Santoro, Deputy Attorney
General, for Plaintiff and Respondent.